62267: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62267


Short Caption:CORZINE VS. NEV. DEPT. OF CORRECTIONSClassification:Civil Appeal - General - Proper Person


Related Case(s):60580


Lower Court Case(s):Carson City - First Judicial District - 11TRT000681BCase Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/18/2013How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantMatthew Corzine
					In Proper Person
				


RespondentBettencourt


RespondentHarlow


RespondentHoward Skolnik


RespondentJames Baca


RespondentNeedham


RespondentNevada Department of CorrectionsCatherine Cortez Masto
							(Attorney General/Carson City)
						Clark G. Leslie
							(Attorney General/Carson City)
						Kaitlyn A. Miller
							(Attorney General/Carson City)
						


RespondentPamela Del Porto


RespondentSgt. Johnson


RespondentSgt. Martinez


RespondentSgt. Peabody


RespondentWilliams





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37601: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


12/12/2012Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


12/12/2012Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)12-39154




12/18/2012Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.12-40021




12/18/2012Notice of Appeal DocumentsFiled Copy of District Court Docket Entries12-40083




01/03/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.13-00180




01/09/2013BriefFiled Civil Proper Person Appeal Statement.13-00978




01/16/2013Notice/IncomingFiled Respondent's Notice of Substitution of Attorney (Senior Deputy Attorney General Clark Leslie in place and stead of Kaitlin Miller).13-01741




03/22/2013Order/ProceduralFiled Order Directing Transmission of Record. Record due: 30 days.13-08583




03/27/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries13-09040




04/18/2013Case Status UpdateSubmitted for Decision.


04/18/2013Record on Appeal DocumentsFiled Record on Appeal Volumes 1 & 2.


06/18/2013Notice of Appeal DocumentsFiled Copy of District Court Docket Entries13-17965




08/18/2014Order/ProceduralFiled Order Directing Response.  Respondent's Response (20 pages) to Civil Proper Person Appeal Statement due:  30 days.  (The clerk of this court shall amend the caption on this docket to conform with the caption on this order.]14-27084




09/17/2014MotionFiled Motion for Abeyance Pending Settlement.14-30767




09/17/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Respondents shall have until September 24, 2014, to file and serve the answer to proper person appeal statement.14-30846




09/23/2014BriefFiled Respondents' Response to Appellant's Civil Proper Person Appeal Statement.14-31588




09/23/2014AppendixFiled Respondents' Appendix.14-31589




09/24/2014Order/ProceduralFiled Order Holding Appeal in Abeyance.  Parties stipulation to dismiss this appeal or status report due:  15 days.14-31759




09/29/2014Notice/IncomingFiled Respondent's Notice Re: Status of Settlement Negotiations.14-32253




10/21/2014MotionFiled Proper Person Motion for Leave to File a Reply to Respondents Response to Appellants Civil Proper Person Appeal Statement.14-35022




11/14/2014Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." Fn1[Appellant's October 21, 2014, motion for leave to file a reply is granted. We have considered the reply attached to that motion in resolving this appeal.] Fn3[In light of this disposition, no action needs to be taken regarding respondent's September 29, 2014, notice.] SNP14-JH/MD/MC.14-37601